          Case 1:19-cr-00725-JPO Document 75 Filed 01/21/20 Page 1 of 2



                                    The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                      1776 Broadway
                                                                     Suite 2000
Stephanie Schuman                                                    New York NY 10019
(Of Counsel)                                                         Tel 212.219.3572
                                                                     Fax 212.219.8456
                                                                     josephbondy@mac.com

                                             January 21, 2020

Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        We respectfully request that the Court order the Government to disclose the date of the
original cracking and imaging of Mr. Parnas’s iPhone 11, the contents of which were first
produced to Mr. Parnas on a 64 GB United States Attorney-issued memory device on December
31, 2019.

        Mr. Parnas has been asking the Government to produce materials responsive to his duly-
issued congressional subpoena from United States House of Representatives’ Permanent Select
Committee on Intelligence (HPSCI) since November 6, 2019. These materials were critical to
Mr. Parnas’s being evaluated properly as a potential witness in the impeachment inquiry.

        Upon retrieval of the iPhone 11 extraction from the Government, we learned that the
date of the file’s last modification was December 3, 2019.1 Since that time, we have asked the


1 The Government will, no doubt, complain that Mr. Parnas declined to provide his passcode for
the phone, did not produce a 1TB hard drive for the collection of this information until
December 19, 2020, and then had technical difficulties opening the voluminous data file
containing the extraction, but none of these arguments change the fact that the data could have
been provided on a 64 GB memory device on or prior to December 3, 2019, and that the
Government has consistently refused to divulge the date the phone was originally cracked.
Indeed, the paper records seized from Mr. Parnas’s home on October 9, 2019, which have been
produced by HPSCI as part of its record, could have been produced even earlier.

                                           Page 1 of 2
         Case 1:19-cr-00725-JPO Document 75 Filed 01/21/20 Page 2 of 2



Government nearly ten times to disclose the date of the actual extraction and imaging of the
device, not merely the last date that a copy of the image was modified. The Government has
refused to provide an answer.

       We believe the phone was cracked prior to December 3, 2019, and that, along with the
paper records seized from his home on October 9, 2019, production of its contents was delayed,
thereby thwarting Mr. Parnas from fully cooperating with HPSCI and providing evidence that,
ultimately, has been deemed material to the impeachment proceeding. The impact of this delay
has deprived Mr. Parnas of the opportunity to be fully vetted as a witness and to provide
substantial assistance to Congress, and for Congress to make meaningful and complete use of this
evidence in a matter of national significance.

        For these reasons, we ask that the Court order the Government to tell us when the phone
was initially accessed and the information contained therein first available.

       Thank you for consideration of this application.

                                                    Respectfully submitted,


                                                    _______/S/____
                                                    Joseph A. Bondy
                                                    Counsel to Lev Parnas


c:     All Counsel




                                          Page 2 of 2
